Citation Nr: 0838614	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-32 631A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior compartment fasciotomy, right leg, 
from June 27, 1996.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior compartment fasciotomy, left leg, 
from June 27, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
August 1995. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The veteran testified in support of these claims at a hearing 
held before the undersigned Acting Veterans Law Judge in 
March 2006.  The Board remanded these claims to the RO in May 
2006 and May 2007. 

In a September 2008 Appellant's Post-Remand Brief, the 
veteran's representative appears to raise a motion for 
revision of a January 2003 rating decision, in which the RO 
denied the veteran service connection for a lumbosacral 
strain, on the basis of clear and unmistakable error.  The 
Board refers this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  Since June 27, 1996, the veteran's service-connected 
right leg disability has manifested as well-healed scarring 
and exercise-induced pain.

3.  Since June 27, 1996, the veteran's left leg disability 
has manifested as well-healed scarring and exercise-induced 
pain.

4.  Neither disability at issue in this decision is so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for status post anterior compartment fasciotomy, 
right leg, from June 27, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 
Diagnostic Code 5262 (2007).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for status post anterior compartment fasciotomy, 
right leg, from June 27, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 
Diagnostic Code 5262 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated November 2001 and June 2006, after 
initially deciding those claims in a rating decision dated 
November 1995.  Given that VCAA notice was not mandated at 
the time of the rating decision, the RO did not err by 
providing remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  In a written statement dated in 
July 2006, the veteran indicated that there was no other 
information or evidence to secure in support of his claim.  
The RO also obtained medical opinions and afforded the 
veteran VA examinations in support of his claims, during 
which medical professionals addressed the nature and severity 
of the veteran's service-connected right and left leg 
disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks higher initial evaluations for right and 
left leg disabilities.  He asserts that the evaluations 
initially assigned these disabilities, from June 27, 1996, do 
not accurately reflect the severity of his right and left leg 
symptomatology.  He requests separate 10 percent evaluations 
for bilateral injuries to muscle group XI, under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5311 (2007).

According to his written statements submitted during the 
course of this appeal and his hearing testimony, presented in 
March 2006, his complaints of weakness, a lowered fatigue 
threshold, exercise-induced pain, greater on the left and 
affecting the legs, knees, calves and ankles, incoordination, 
fatigue, cramps and muscle spasms are consistent with muscle 
injury.  Allegedly, these symptoms necessitate the use of 
Motrin and demand that he work in a sedentary job offered by 
his mother.  He contends that these symptoms have stabilized 
during the past few years and do not interfere with his 
ability to exercise at the gym, but preclude him from passing 
the physical fitness test for qualifying as a law enforcement 
firearms instructor.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service- connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

Where service connection has been granted and the assignment 
of an initial evaluation for that disability is disputed, 
separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  In determining the level of 
current impairment the disability must be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1 
(2007).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has rated the veteran's right and left 
leg disabilities as 10 percent disabling from June 27, 1996, 
by analogy, pursuant to Diagnostic Codes (DCs) 5262 and 5024.  

A disorder not listed in the rating schedule may be rated by 
analogy to another closely related disease or injury, when 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  
The use of these DCs are appropriate in this case because the 
functions affected, anatomical localization, and 
symptomatology noted in these DCs are closely analogous to 
that of the veteran's unlisted service-connected right and 
left leg disabilities. 

DC 5262, which governs ratings of impairment of the tibia and 
fibula, provides that a 10 percent evaluation is assignable 
for slight knee or ankle disability secondary to malunion of 
the tibia and fibula.  A 20 percent evaluation is assignable 
for moderate knee or ankle disability secondary to malunion 
of the tibia and fibula.  A 30 evaluation is assignable for 
marked knee or ankle disability secondary to malunion of the 
tibia and fibula.  38 C.F.R. § 4.71a, DC 5262 (2007).  

DC 5024, which governs ratings of tenosynovitis, provides 
that the disease is to be rated based on limitation of motion 
of the affected part, as degenerative arthritis under 38 
C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5024 (2007).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2007). 

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for flexion of the leg limited to 15 degrees and extension of 
the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint). 

DC 5271 is also potentially applicable in this case and 
provides that a 10 percent evaluation is assignable for 
moderate limited of motion of the ankle.  A 20 percent 
evaluation is assignable for marked limited of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271 (2007).  

Dorsiflexion of the ankle is considered to be normal when it 
ranges from 0 to 140 degrees.  Plantar flexion of the ankle 
is considered to be normal when it ranges from 0 to 45 
degrees.  Extension and flexion of the knee are considered to 
be normal when they range from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2007).  

Given the veteran's particular assertions, noted above, 
regulations discussing muscle injuries are also pertinent to 
these claims.  Such injuries are classified as slight, 
moderate, moderately severe, or severe, depending on the type 
of injury sustained, the history and complaints, and the 
objective clinical findings.  

A moderate muscle disability stems from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Service department records or other 
evidence should show in-service treatment and a record of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
There should also be entrance and, if present, exit scars, 
small or linear, indicating a short track of missile through 
muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2007).  

A moderately severe muscle disability stems from a through-
and-through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department records or other 
evidence should show hospitalization for a prolonged period 
and consistent complaints of cardinal signs and symptoms of 
muscle disability, and, if present, evidence of an inability 
to keep up with work requirements.  There should also be 
entrance and, if present, exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
strength and endurance test results demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2007).  

Muscle group XI governs propulsion and plantar flexion of 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  The muscles encompassed in this group 
are the posterior and lateral crural muscles, and muscles of 
the calf, including the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and the plantaris.  A 10 percent evaluation is 
assignable for moderate injury to a muscle in this group.  A 
20 percent evaluation is assignable for moderately severe 
injury to a muscle in this group.  38 C.F.R. § 4.73, DC 5311 
(2007)

Under 38 C.F.R. § 4.14 (2007), the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's right and left 
leg disability pictures do not more nearly approximate the 
criteria for higher initial evaluations under any applicable 
DC during any time period at issue in this appeal.    

The veteran served on active duty from September 1993 to 
August 1995.  In 1994, he began to complain of pain in his 
legs, particularly after exercising.  Medical professionals 
diagnosed exercise-induced bilateral anterior compartment 
syndrome, a condition that necessitated surgery, or more 
specifically, bilateral anterior leg compartment 
fasciotomies, in September 1994.  Following the surgery, the 
veteran complained of ankle pain, which medical professionals 
objectively confirmed.  As well, they initially noted some 
limitation of motion.  Subsequently, they noted that the 
veteran had full range of motion of both legs, but continued 
to complain of bilateral ankle pain.  On discharge 
examination conducted in May 1995, the veteran also 
complained of cramping in his legs and foot trouble.  X-rays 
taken during service showed no foot or ankle abnormalities.

Since June 27, 1996, the veteran has sought VA and private 
treatment for leg complaints, including pain and weakness.  
During treatment visits dated from 1996 to 1997, medical 
professionals noted tenderness to palpation of the knee and 
pedal pulses that were not palpable, but feet of normal 
temperature.  

In January 1997, the veteran's employer wrote a letter 
indicating that, due to disability, the veteran was unable to 
perform his work in building and remodeling restaurants and 
had to be assigned to a different line of work for a much 
lower salary.  The employer also indicated that, due to 
missed work, he might have to transfer the veteran from 
salaried employment to hourly employment.  

Since June 27, 1996, the veteran has also sought treatment 
for other medical conditions sometimes discussed in 
connection with the veteran's leg disabilities.  For 
instance, during a treatment visit in 1998, a medical 
professional noted that the veteran had McArdle's disease, a 
form of glycogen storage disease, type V, in which a 
deficiency of muscle phosphorylase affects the skeletal 
muscles, causing cramps and a depressed blood lactate level 
during exercise.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
486-489 (27th ed. 1992).  The same year, other medical 
professionals noted on-the-job low back injuries, after which 
the veteran reported leg pain.  Initial testing conducted in 
1998, including x-rays and an electromyogram, showed no 
abnormalities.  Subsequent testing conducted in 1999, 
magnetic resonance imaging, showed lumbar disc bulging.  In 
2002, a medical professional noted that the veteran had a 
history of chronic fatigue syndrome.

Since June 27, 1996, the veteran has also undergone VA 
examinations, including in September 1996, August 1999, May 
2002, March 2004, April 2005, August 2006 and July 2007, 
evaluations by various medical professionals, including in 
August 1999, March 2004 and May 2004, and testing, including 
in June 2004, and has had his claims file reviewed for a 
medical opinion.  During examinations, evaluations, testing 
and reviews, medical professionals noted findings affecting 
the ankles, knees, legs, feet and neurological system, some 
of which they attributed to the veteran's service-connected 
right and left leg disabilities, others of which they 
attributed to other diagnoses.  

For instance, during a VA orthopedic examination conducted in 
September 1996, the veteran complained of severe pain along 
the medial aspect of his ankles.  An examiner noted 
significant tenderness over the posterior tibialis tendons, 
bilaterally, but greater on the left side, which was 
exacerbated on plantar flexion, and painful ambulation.  He 
also noted symmetric ankle motion at 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion, normal 
alignment of the feet, normal hind-foot, mid-foot and 
forefoot motions, full motor strength, intact sensation 
within the superficial peroneal, deep peroneal and tibial 
nerve distributions, well-healed and non-tender surgical 
scars, and full bilateral knee motion.  X-rays of the knees 
and legs were negative.  The examiner diagnosed severe 
bilateral posterior tibialis tendinitis.  He commented that 
past surgery had not changed the character of his symptoms 
which, together with examination findings, were consistent 
with tendinitis.  

On VA general medical examination conducted in September 
1996, an examiner noted a normal, but slow gait due to leg 
pain, discomfort during weight-bearing activity, pain at 
rest, and decreased sensation on the plantar surface of the 
1st and 5th toes, bilaterally.  The examiner also noted normal 
range of motion of the veteran's knees and ankles, no 
evidence of circulatory disturbances, callus formation or 
interference with strength, normal mobility and reflexes, no 
abnormality of the peroneal nerves and no evidence of motor 
disturbance.  He diagnosed status post bilateral anterior 
fasciotomy of the legs.  

On VA examination conducted in August 1999, the veteran 
complained of having had bilateral knee and ankle pain since 
his fasciotomies and indicated that physical therapy had not 
provided relief.  He reported that he worked as an armored 
car driver and missed a great deal of time from work.  He 
also reported that he was unable to run and was bothered by 
transversing stairs.  

An examiner noted neutral knee extension bilaterally, knee 
flexion to 140 degrees, bilaterally, stable knees, no 
tenderness of the calves, and slight decreased sensation in 
the areas of the scars, which he characterized as normal.  
The examiner also noted ankle dorsiflexion to 10 degrees, 
bilaterally, ankle plantar flexion to 40 degrees, 
bilaterally, inversion and eversion to 10 degrees, 
bilaterally, and tenderness over both deltoid ligaments and 
over the distal portion of both fibulae.  The examiner 
diagnosed status post fasciotomies, now with unexplained knee 
and ankle pains.  He commented that the presence of these 
pains was not a simple matter.  He explained that the veteran 
had had a vigorous high school career without problems, that 
the problems began after the fasciotomies, that these 
procedures are not normally expected to cause knee and ankle 
problems, and that x-rays were normal.  He thus concluded 
that he was not clear as to what diagnosis to render with 
regard to the veteran's knees and ankles and recommended a 
rheumatology work-up.  

In August 1999, during an evaluation by a VA physician, the 
veteran reported flare-ups of leg symptomatology during 
exercise and in rainy or cold weather, which occasionally 
necessitated the use of a cane and was alleviated by rest.  
The physician noted slight tenderness on motion, knee flexion 
to 135 degrees, bilaterally, extension to zero degrees, 
bilaterally, ankle dorsiflexion to 20 degrees, bilaterally, 
and plantar flexion to 45 degrees, bilaterally.  There also 
noted no significant change in movements or coordination or 
excessive fatigability on joint use.  He commented that there 
was no recent evidence of joint flare-ups or drastic changes 
that would limit significantly the veteran's functional 
ability.  

On VA examination conducted in May 2002, the veteran reported 
that no physician had attributed his bilateral lower leg pain 
to a particular diagnosis and that a muscle biopsy had not 
revealed any muscle disease.  He further reported that his 
leg symptoms had caused him to lose 3 days of work monthly at 
his parents' computer firm, did not interfere with his 
activities of daily living, and had remained stable, rather 
than worsened, during the last eight years.  Such symptoms 
reportedly included aching during weather changes, pulling 
pain in the ankles and feet, a loss of feeling in the feet, 
pins and needles in the legs and a lack of sensation to heat 
and cold on the skin of the shins.  These symptoms allegedly 
necessitated the use of Motrin or Advil.  

The VA examiner conducted a rough neurological evaluation, 
which revealed that the veteran could, in fact, feel sharp 
and dull sensations in his feet.  The examiner noted that the 
veteran had good musculature and arterial circulation and 
normal feet without vascular deficiency.  He further noted 
that the veteran placed most of his lower extremity trouble 
in his ankles and feet, and not in his calves, and that he 
could perform work that did not involve much walking.  The 
examiner pointed out that, although the veteran was credible 
in reporting ankle and feet pain, he did not believe such 
pain was due to anterior compartment syndrome.  The examiner 
explained that this was not a straight-forward case of 
anterior compartment syndrome, in which the anterior muscle 
swelled tremendously and caused a crisis that required 
decompression.  He stated that he was uncertain regarding the 
cause of the veteran's pain, acknowledged a history of a 
prior diagnosis of anterior compartment syndrome, and 
diagnosed postoperative bilateral fasciotomies and one muscle 
biopsy with no definite diagnosis.  

On VA examination conducted in March 2004, the veteran again 
reported bilateral lower extremity pain, greater on the left, 
in the medial aspect of the distal portion of the calves, a 
soreness-like pain on a daily basis, shooting pain occurring 
three or four times weekly, ankle stiffness, giving out of 
the right knee every six months, edema of the calves after 
exercising, and a lack of feeling in the toes.  Allegedly, 
these symptoms limited, but did not completely hinder, the 
veteran's ability to engage in recreational activities, and 
were alleviated by rest and Aleve.  The veteran reportedly 
exercised at a gym and had lost weight in recent months, but 
was unable to pass a fitness test for employment in his 
chosen field of law enforcement.  

The VA examiner noted flat, flesh-colored, non-tender, non-
adherent leg scars, an asymptomatic scar from the muscle 
biopsy, no edema or erythema, bilaterally, symmetrical knees 
without swelling or effusion, a click in each knee, knee 
flexion to 130 degrees, bilaterally, without pain, stable 
knees, no difficulty squatting and duck walking, negative 
Homan's and McMurray's signs and Lachman's, anterior and 
posterior drawer's tests, bilaterally, normal reflexes and 
pulses of, and muscle strength in, the lower extremities, 
brisk capillary refill, symmetrical feet and ankles, ankle 
dorsiflexion to 20 degrees, bilaterally, plantar flexion to 
45 degrees, bilaterally, and inversion and eversion to 10 
degrees, bilaterally.  X-rays of the ankles were negative.  
The VA examiner diagnosed a history of bilateral anterior 
fasciotomies with symptoms consistent with exercise-induced 
compartment syndrome involving compartmental pressure pre-
exercise.  He based this diagnosis on the veteran's inability 
to do regular activity, which prevented him from working in 
law enforcement, a normal examination of the veteran's 
joints, including his ankles and knees, and a finding that it 
is conceivable for a person to have symptoms of compartmental 
syndrome after a fasciotomy, which would necessitate 
subsequent, more extensive fasciotomies.  

In March 2004, a private physician evaluated the veteran, 
noted excellent muscle tone, bulk and strength and full and 
equal pulses, and also noted that all of the veteran's 
reported leg pain was in the anterior compartments.  The 
physician could not find any neuromuscular problems and 
explained that such problems would not be confined to one 
muscle group.  He referred the veteran to Lahey Clinic, where 
the veteran visited in May 2004.  

On that date, a physician noted asymptomatic leg scars, good 
motion of the knees and ankles, and intact motor and sensory 
status.  He arranged for the veteran to undergo compartment 
pressure measurements, but explained that he was not overly 
confident that the veteran's symptoms were related to 
compartment syndrome and that there might not be any obvious 
explanation for his diffuse pains.  The measurements were 
taken in June 2004, but only anteriorly, where the symptoms 
were localized.  The results considered in conjunction with 
the veteran's clinical symptoms did not correlate with 
exercise-induced compartment syndrome.  A physician advised 
the veteran that the pain symptoms could not be explained, 
that a definitive diagnosis could not be made, and that 
although a muscle disorder work-up was done in the past, 
which could have correlated with his symptoms, it was 
negative.  

On VA examination in April 2005, the veteran reported similar 
complaints to those reported in the past.  He also indicated 
that, when he ran or walked a long distance, or moved his 
toes up and down, he felt a knife-point pain in the ankles 
beneath the medial malleoli, which was relieved by rest, and 
in the anterolateral aspect of the calves.  He further 
reported that he took two or three tablets of Ibuprofen 
daily, which somewhat dulled his pain.  He reportedly had 
been unable to pass running tests for re-enlistment and for 
private contracting employment in Iraq and worked as the 
director of shipping of a jewelry shipping company run by his 
parents.  

The VA examiner noted that the veteran's gait was within 
normal limits and that he had knee flexion to 130 degrees, 
extension to 2 or 3 degrees of hyperextension, stable knees, 
normal Lachman, McMurray, anterior and posterior drawer, and 
pivot shift tests, dorsiflexion of each ankle to 15 degrees, 
active plantar flexion to 45 degrees on the left and to 30 
degrees on the right, a left hind foot in a very slightly 
varus position, which un-weighted, could be taken to 5 
degrees of valgus and to 30 degrees of varus positioning, and 
a right hind foot that could be taken to 5 degrees of valgus 
and to 20 degrees of varus positioning.  He diagnosed 
bilateral anterior compartment release and possible 
persistent compartment syndrome.  X-rays of the veteran's 
calves and ankles revealed normal bony structures.  

In May 2005, after the veteran underwent treadmill testing, 
the VA examiner prepared an addendum opinion to the April 
2005 examination report.  Therein, the examiner indicated 
that, after running a total of 8 minutes at 4 mph, the 
veteran's right leg became so painful, the test was stopped.  
Pressure readings were then taken from the anterior, middle, 
and posterior compartments and they confirmed that the 
veteran had exercise-induced compartment syndrome.    

On VA examination conducted in August 2006, the veteran 
reported that there had been no change in his symptoms since 
his last VA examination.  The examiner noted that the 
veteran's gait was within normal limits and that his knees 
were symmetrical, without swelling, crepitus or effusion, and 
stable.  The examiner further noted an occasional click in 
the knees, a right knee that was 39 cms. in circumference, 
one centimeter larger than the left knee, no joint line 
tenderness, knee motion from 0 to 130 degrees, an ability to 
squat, negative McMurray's, Lachman's, drawer pull, and grind 
tests, equal reflexes and strength in the lower extremities, 
no tenderness, effusion, crepitus, click or swelling of the 
ankles, dorsiflexion of each ankle to 20 degrees, plantar 
flexion of each ankle to 45 degrees, positive dorsalis pedis 
and posterior tibialis pulses, an ability to invert and evert 
the ankles against resistance, to walk on the heels and toes, 
and to perform tandem walking without effort.  X-rays 
revealed normal ankles, minimal hallux valgus of the left 
foot, and mild hallux valgus of the right foot.  After 
reviewing the findings of the previous compartment testing, 
the VA examiner diagnosed exercise-induced compartment 
syndrome.  

In May 2007, the Board requested comprehensive medial 
opinions in support of the veteran's claims, which a VA 
podiatrist and nurse provided in July 2007, after a review of 
the claims file.  The podiatrist indicated that he could not 
identify any disabling foot or ankle disability and that, 
therefore, any such disability would be described as slight.  
He further indicated that there was moderate muscle damage in 
the lower legs, but none in the ankle or feet, and no 
neurological deficits.  The podiatrist based this opinion on 
a June 1999 neurological consultation, nerve conduction 
velocity tests and electromyograms, which showed normal 
ankles and feet, a May 2005 orthopedic consultation, which 
showed normal ankles and feet, March 2004 and August 2006 
examinations and radiographic results, which showed normal 
ankles and feet and no deficits, and an August 2006 finding 
of normal muscle strength.  He diagnosed exercise-induced 
compartment syndrome of the lower legs following bilateral 
anterior fasciotomies with no foot or ankle disability.  

In discussing the etiology of the veteran's left pain, the 
nurse referred to a past electromyogram and neurology 
evaluation, which were normal, and test results from the 
Lahey Clinic, which prompted a physician to determine that 
compartment syndrome was not causing the reported pain.  She 
also referred to a past diagnosis of bilateral hallux valgus 
deformity, documented by X-rays, and indicated that that 
condition could explain the veteran's bilateral foot pain.  
She opined, however, that this condition was separate from, 
and not related to, the veteran's service-connected leg 
disabilities.  The nurse also referred to a past diagnosis of 
chronic fatigue and Epstein-Barr syndromes, which were 
chronic pain syndromes and not service-connected, and 1998 
work-related injuries, which resulted in a twisted right knee 
and lumbosacral strain which pain.  She opined that there was 
no orthopedic disability of the knees, tibio-fibular areas or 
ankles, or muscle or nerve damage evident, and that the 
chronic pain syndrome, diagnosed as chronic fatigue syndrome, 
which was associated with diffuse pain and paresthesias, was 
not service connected.  She concluded that these symptoms 
were more likely than not related to the veteran's 
nonservice-connected disabilities, not to his service-
connected compartment syndrome.  

In sum, since June 27, 1996, the veteran's service-connected 
right leg disability and left leg disability has manifested 
as well-healed scarring and exercise-induced pain, symptoms 
contemplated in the 10 percent evaluations initially assigned 
the veteran's right and left leg disabilities.  There is no 
evidence of record indicating that the veteran has more than 
slight knee or ankle disability secondary to his service-
connected right and left leg disabilities, which would 
warrant a higher initial evaluation under DC 5262, extension 
of the leg limited to 15 degrees, flexion of the leg limited 
to 30 degrees, or ankylosis of the knees secondary to his 
service-connected right and left leg disabilities, which 
would warrant a higher initial evaluation under DC 5256, 5260 
or 5261, or marked limitation of the ankle or ankylosis of 
the ankle secondary to his service-connected right and left 
leg disabilities, which would warrant a higher initial 
evaluation under DC 5270 or 5271.  Rather, with the exception 
of the scarring and exercise-induced pain, all of the 
symptomatology noted over the years has been attributed to 
other non-service connected disabilities. 

The veteran alleges that in addition to these 10 percent 
evaluations assigned his right and left leg disabilities 
under DC 5262, primarily for pain, the Board should assign 
him separate 10 percent evaluations under 38 C.F.R. § 4.73, 
DC 5311 (2007), based on injury to muscle group XI.  However, 
this muscle group governs propulsion and plantar flexion of 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  The muscles encompassed in this group 
are the posterior and lateral crural muscles and muscles of 
the calf, including the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and the plantaris.  Thus, even disregarding 
operative reports showing that the muscles were not affected 
by the fasciotomies and assuming that there is muscle damage, 
assigning separate evaluations for pain secondary to such 
damage would amount to pyramiding under 38 C.F.R. § 4.14.  DC 
5262, which governs ratings of impairment of the tibia and 
fibula, encompasses disability of the ankles and knees and, 
DC 5311 encompasses disability of the ankles.  Moreover, 
according to the VA podiatrist who evaluated the veteran's 
claims file in 2007, even though he saw no evidence of such 
damage, to the extent it existed, it was no more than 
moderate.  This degree of muscle damage to muscle group XI or 
XII warrants no more than the 10 percent evaluation initially 
assigned each of the veteran's leg disabilities.  

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
decision.  The medical evidence does not establish that 
either disability, alone, causes marked interference with the 
veteran's employment.  Rather, it establishes that, although 
the veteran's bilateral leg pain has precluded the veteran 
from pursuing employment in law enforcement, it has not 
hindered him from working in a more sedentary position.  The 
medical evidence also does not establish that either 
disability necessitates frequent periods of hospitalization.  
In light of the foregoing, the Board finds that the veteran's 
claims do not present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards.  The Board is therefore not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for higher initial evaluations for right and left 
leg disabilities are not met.  The Board recognizes that the 
rating schedule is designed to accommodate changes in 
condition and that the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the preponderance of the evidence is against each claim, the 
doctrine is not for application.    


ORDER

A rating in excess of 10 percent for status post anterior 
compartment fasciotomy, right leg, from June 27, 1996, is 
denied.

A rating in excess of 10 percent for status post anterior 
compartment fasciotomy, left leg, from June 27, 1996, is 
denied. 



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


